Order entered October 15, 2019




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-19-00771-CV

                                  ANDREA M. REYES, Appellant

                                                  V.

                  GUADALUPE TORRES AND ROSALINDA SILVA, Appellees

                         On Appeal from the 193rd Judicial District Court
                                      Dallas County, Texas
                              Trial Court Cause No. DC-17-13110

                                              ORDER
           Before the Court is appellant’s October 12, 2019 motion for extension of time to file her

opening brief. The reporter’s record was ordered to be filed October 21, 2019, but appellant

explains she was recently informed no reporter’s record exists for the underlying proceedings.

We rule as follows.

           We VACATE our September 30, 2019 order directing court reporter Vielica Dobbins to

file the reporter’s record no later than October 21, 2019 and ORDER appellant’s opening brief

be filed no later than November 15, 2019.

           We DIRECT the Clerk of the Court send a copy of this order to Ms. Dobbins and the

parties.

                                                         /s/   BILL WHITEHILL
                                                               JUSTICE